Citation Nr: 0406393	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  99-05 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss, and if the claim is reopened, whether service 
connection is warranted.   
 
2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
left hip, and if the claim is reopened, whether service 
connection is warranted.   
 
3.  Entitlement to an increased (compensable) rating for 
concussion syndrome.   
 
4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1943 to October 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from December 1997, February 1998, and June 
1998 RO rating decisions.  The December 1997 RO decision 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
arthritis of the left hip, and an increased (compensable) 
rating for concussion syndrome was also denied.  The February 
1998 RO decision determined that new and material evidence 
had not been submitted to reopen a claim for service 
connection for bilateral hearing loss.  The June 1998 RO 
decision denied a claim for a TDIU rating.  A February 2004 
motion to advance the case on the Board's docket was granted 
by the Board in February 2004.  

The present Board decision addresses the issues involving 
service connection for hearing loss and arthritis of the left 
hip.  The issues of an increased (compensable) rating for 
concussion syndrome and entitlement to a TDIU rating are the 
subject of the remand at the end of the decision.  


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss in March 1996, and the veteran did not appeal.  Evidence 
submitted since then includes some evidence which is not 
cumulative or redundant, and which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

2.  Based on all the evidence, the veteran's current 
bilateral hearing loss began during his active service.  

3.  The RO denied service connection for arthritis of the 
left hip in March 1996, and the veteran did not appeal.  
Evidence submitted since then includes some evidence which is 
not cumulative or redundant, and which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

3.  Based on all the evidence, the veteran's current 
arthritis of the left hip began during his active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).  

2.  Based on a reopened claim, bilateral hearing loss was 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2003).  

3.  New and material evidence has been submitted to reopen a 
claim for service connection for arthritis of the left hip.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).  

4.  Based on a reopened claim, arthritis of the left hip was 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2003).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from August 
1943 to October 1945.  Service personnel records indicate he 
served in the infantry and his military occupational 
specialty was light mortar crewman.  He engaged in combat, 
and among his decorations were the Combat Infantryman Badge 
and two Purple Heart Medals (he was wounded in Italy in March 
1944 and in Germany in March 1945).  

The veteran's service medical records indicate that at the 
time of the July 1943 induction examination, he was reported 
to have no ear defects and his hearing was 15/15 in both ears 
on voice testing.  In March 1944, he suffered a wound to the 
left thigh from a mortar round.  It was noted he had a 
moderately severe penetrating wound of the left thigh in the 
mid one-third medial aspect, 4 by 1 inches in size.  He also 
had a mild wound of the mid one-third of the medial aspect of 
the left thigh measuring 1 and 1/2 by 1/2 inches.  A foreign 
body was removed during treatment.  An April 1944 operation 
report noted a postoperative diagnosis of wounds, 
granulating, posterior surface of the left lower thigh, 4 by 
1 inches, and medial surface of the left lower thigh 1 and 
1/2 by 1/2 inches.  An August 1944 entry noted a diagnosis of 
a cicatricial contracture, mild, left thigh, mid one-third, 
medial aspect, secondary to wound of the same area.  

A March 1945 treatment entry noted that while in a foxhole 
and being shelled, a large shell hit about twenty feet away 
from the veteran.  He reportedly had been knocked unconscious 
and he complained that his ears were ringing.  The diagnoses 
were concussion, cerebral, moderate; and otitis media, non-
suppurative, acute (blast injury).  Another March 1945 entry 
noted that the veteran complained of headaches and tinnitus 
since the concussion.  The diagnosis was concussion, 
cerebral, mild, caused by shell blast.  The October 1945 
separation examination report noted that the veteran was 
wounded in action which involved a fragment in his left leg.  
There was also a notation that he suffered from mild post-
concussional syndrome.  No ear defects were reported and 
hearing was 15/15 on whispered voice testing.  

In October 1945, the veteran filed claims for service 
connection for post-concussion syndrome and for residuals of 
a shrapnel wound.  

In November 1945, the RO granted service connection and a 10 
percent rating for residuals of a gunshot wound to the left 
thigh with injury to Muscle Group XIV.  Service connection 
and a noncompensable rating were granted for concussion 
syndrome.  

In June 1946, the RO granted service connection and a 0 
percent rating for bilateral trenchfoot.

The veteran underwent a VA ear examination in October 1950.  
He reported that he had suffered impaired hearing in both 
ears since 1944 due to the noise of combat.  The examiner 
reported that an audiogram showed an 8.5 percent hearing loss 
in the right ear and a 7.8 percent loss in the left ear.  The 
diagnosis was no evidence of impaired hearing or active 
infection.  The examiner commented that the induction and 
discharge examinations revealed hearing of 15/15, bilateral, 
and no disease of the ears.  The examiner stated that the 
veteran presented no evidence of impaired hearing, tinnitus 
aurium, or disease of the ears.  

In December 1950, the RO denied service connection for 
bilateral hearing loss.  

In a September 1959 decision, the RO recharacterized service-
connected bilateral trenchfoot as being a generalized fungus 
infection with cellulitis, and a higher rating of 30 percent 
was assigned for the condition.

The veteran underwent VA examinations in August 1978, and 
diagnoses included scar residuals of a gunshot wound to the 
left thigh with injury to Muscle Group XIV.  

In a November 1978 decision, the RO granted an increased 
rating to 50 percent for service-connected generalized fungus 
infection with cellulitis.

The veteran underwent a VA audiological examination in May 
1983.  Pure tone thresholds in the right ear were 20, 30, 40, 
60, and 65 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  
As to the left ear, pure tone thresholds were 35, 35, 40, 55 
and 65 decibels at the same frequencies.  The speech 
recognition scores using the Maryland CNC Test were 100 
percent in both ears.  It was noted that he reported constant 
tinnitus, bilaterally.  The veteran also underwent a VA ear 
examination in May 1983.  The diagnoses were bilateral high 
frequency sensorineural hearing loss, and history of tinnitus 
secondary to the bilateral high frequency sensorineural 
hearing loss.  

In June 1983, the RO granted service connection and a 10 
percent rating for tinnitus.  

In July 1985, the RO again denied service connection for 
bilateral hearing loss.

Records from the Social Security Administration indicate that 
the veteran was awarded disability benefits commencing in 
1984, primarily for cardiovascular disease.  

The veteran underwent a VA neurological examination in 
February 1996.  He reported that in 1945 he was blown out of 
a foxhole and his first memory was waking up in a military 
hospital.  He stated that his main problem from the event was 
difficulty with hearing and whistling in his ears.  The 
examiner indicated that the veteran may have had some hearing 
dysfunction secondary to his blast injury.  The examiner 
remarked that the veteran did not have any other deficits 
related to the previous concussion.  

The veteran also underwent a VA audiological examination in 
February 1996.  He described World War II combat noise 
exposure from weapons and being subjected to an explosion 
when he was in a foxhole.  He stated that tinnitus began at 
that time as well.  He stated that as a civilian he worked as 
a refrigeration, heating, and air repairman, and had worked 
with heavy equipment.  Current examination showed pure tone 
thresholds in the right ear were 30, 25, 35, 65, and 70 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  The pure 
tone thresholds in the left ear were 40, 35, 30, 55, and 65 
decibels at the same frequencies.  The speech recognition 
scores using the Maryland CNC Test, were 96 percent in the 
right ear and 94 percent in the left ear.  Bilateral hearing 
loss was diagnosed.

A February 1996 VA orthopedic examination noted that the 
veteran suffered a gunshot wound to the left leg in 1944 and 
had some shrapnel injury.  He indicated that at one time he 
injured his left hip, but he did not recall the specifics of 
the injury.  The impression included severe degenerative 
arthritis of the left hip.  The examiner stated that the 
records related to the original injury were not available.  
The examiner commented that it was a likelihood that severe 
degenerative changes in his left (hip) could have resulted 
from this trauma, but that his records would need to be 
reviewed to make such determination.  

In March 1996, the RO again denied service connection for 
bilateral hearing loss.  The RO also denied service 
connection for arthritis of the left hip.  The veteran did 
not appeal the decision.  

In August 1997, the veteran submitted his current application 
to reopen claims for service connection for bilateral hearing 
loss and for arthritis of the left hip.  

The veteran underwent a VA audiological examination in 
October 1997.  He reported that the onset of his hearing loss 
was in 1951 and he stated that his hearing had progressively 
worsened since that time.  He gave a positive history for 
military noise exposure including artillery.  The veteran 
reported that he experienced a concussion in 1944 while in 
service and noted the onset of tinnitus in military service.  
He also reported noise exposure as a civilian while working 
in the field of commercial refrigeration.  Current 
examination showed pure tone thresholds in the right ear were 
45, 35, 45, 70, and 80 decibels at 500, 1000, 2000, 300, and 
4000 Hertz.  The pure tone thresholds in the left ear were 
50, 35, 40, 65, and 75 decibels at the same frequencies.  The 
speech recognition scores using the Maryland CNC Test, were 
80 percent in the right ear and 92 percent in the left ear.  
The diagnosis was bilateral sensorineural hearing loss.  

The veteran underwent a VA muscles examination in May 1999.  
He reported that in 1944, he suffered a shrapnel fragment 
wound to his left thigh.  He stated that it required surgery 
for removal of the shrapnel and that he was in the hospital 
for a long time due to a secondary infection.  The diagnoses 
included shrapnel fragment wound scar to the medial aspect of 
the left upper thigh.  It was noted that the wound and the 
scar itself were probably of no clinical or functional 
significance.  The examiner stated, however, that it was 
difficult to assess such with the veteran being confined to a 
wheelchair fulltime and having severe stasis of his lower 
extremities.  

Ongoing VA medical records dated to 2002 show various 
ailments.  There is mention of decreased hearing and left hip 
problems.  Medical records for a number of years show various 
disorders including heart and other cardiovasular disease, 
lung disease, diabetes, multiple joint problems, etc.  At 
times the veteran has been in a nursing home and at times he 
has had to use a wheelchair.  

II.  Analysis

The file shows adequate VA compliance with the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A: 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Service connection will be presumed for certain chronic 
diseases, including arthritis and sensorineural hearing loss, 
if manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The combat 
provisions of 38 U.S.C.A. § 1154(b) do not create a statutory 
presumption that a combat veteran's claimed disability is 
service-connected, but it is an evidentiary mechanism which 
lightens the burden of a veteran who seeks service connection 
based on disability alleged to be related to combat.  If a 
combat veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  In determining if there is such clear 
and convincing evidence, all evidence should be considered 
including availability of medical records, the nature and 
course of a disease or disability, the amount of time that 
has elapsed since service before there is a complaint of the 
condition, and any other relevant factors.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  This regulation defines what constitutes the 
current existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if the current hearing loss disability 
can be adequately linked to service.  Ledford v. Derwinski, 3 
Vet.App. 87 (1992).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only the 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439 
(1995).  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The Board notes that the definition of "new and material 
evidence" was been changed, but the latest definition only 
applies to applications to reopen a finally decided claim 
received by the VA on or after August 29, 2001; thus this 
change does not apply to the instant case.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2003).]  

A.  Bilateral Hearing loss

The last unappealed RO decision, denying service connection 
for bilateral hearing loss, was in March 1996.  That RO 
decision is considered final, with the exception that the 
claim may be reopened if new and material evidence has been 
submitted since then.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.  If so reopened, the claim will be reviewed on a de 
novo basis.  See Manio, supra.  Viewing the evidence 
submitted since the 1996 RO decision, including more details 
as to the nature and origin of the veteran's hearing loss, 
the Board finds that some of the additional evidence is both 
new and material, and thus the claim for service connection 
is reopened, and the claim will be reviewed on a de novo 
basis.

The evidence shows that the veteran engaged in combat during 
his 1943-1945 active duty.  He was exposed to extreme noise 
levels from weapons.  He suffered a blast concussion with 
ringing in the ears (service connection is already 
established for concussion residuals and tinnitus).  Although 
hearing loss was not noted at the 1945 service separation 
examination, only voice testing was done.  A post-service VA 
examination in 1950 noted some diminished hearing, even if 
considered within normal limits.  Numerous later medical 
records, dated to the 2000s, show the veteran has a bilateral 
sensorineural hearing loss disability within the standards of 
38 C.F.R. § 3.385.  He has given a credible history of the 
hearing loss persisting since combat noise exposure, and some 
clinicians have attributed the current problem to service 
events.  

After reviewing all the evidence, the Board finds that there 
is a reasonable basis to trace the veteran's current 
bilateral hearing loss to onset during his military service 
which included combat noise exposure.  In light of the 
evidence, the combat provisions of 38 U.S.C.A. § 1154, and 
the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(a), the 
Board finds that the veteran's current bilateral hearing loss 
began during active service.  The condition was incurred in 
service, warranted service connection.  

B.  Arthritis of the Left Hip

The RO did not appeal the March 1996 RO decision which denied 
service connection for arthritis of the left hip.  That RO 
decision is considered final, with the exception that the 
claim may be reopened if new and material evidence has been 
submitted since then.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.  If so reopened, the claim will be reviewed on a de 
novo basis.  See Manio, supra.  Viewing the evidence 
submitted since the 1996 RO decision, including more details 
as to the nature and origin of the veteran's left hip 
arthritis, the Board finds that some of the additional 
evidence is both new and material, and thus the claim for 
service connection is reopened, and the claim will be 
reviewed on a de novo basis. 

During the veteran's 1943-1945 active duty he engaged in 
combat, and one of his injuries was a left thigh wound.  
Service connection is already in effect for residuals of a 
shell fragment wound to the left thigh with injury to Muscle 
Group XIV.  Left hip arthritis is first medically documented 
years after service.  Post-service medical records dated to 
the 2000s show that over the years the veteran has had a 
number of orthopedic problems which are not related to 
service.  While it is possible that the left hip arthritis 
stems from post-service causes, it appears equally possible 
that it is due to the initial trauma to the left thigh area 
during combat in service, if not a remote secondary result of 
the service-connected residuals of a left thigh wound.  

After reviewing all the evidence, the Board finds that there 
is a reasonable basis to trace the onset of the veteran's 
current left hip arthritis to combat injury during active 
duty.  In light of the evidence, the combat provisions of 38 
U.S.C.A. § 1154, and the benefit-of-the-doubt rule of 38 
U.S.C.A. § 5107(a), the Board finds that the veteran's 
current left hip arthritis began during active service.  The 
condition was incurred in service, warranted service 
connection.  


ORDER

Based on a reopened claim, service connection for bilateral 
hearing loss is granted.  

Based on a reopened claim, service connection for arthritis 
of the left hip is granted.  





REMAND

The remaining issues on appeal are entitlement to an 
increased (compensable) rating for concussion syndrome and 
entitlement to a TDIU rating.  As discussed above, the Board 
has granted service connection for bilateral hearing loss and 
for arthritis of the left hip.  Therefore, the case must be 
remanded to the RO so that it may establish percentage 
disability ratings for bilateral hearing loss and for 
arthritis of the left hip.  

As to the veteran's service-connected concussion syndrome, 
the Board notes that he was last afforded a VA examination in 
1999, and his representative has requested another 
examination.  It is the judgment of the Board that the duty 
to assist the veteran includes providing him with a current 
VA examination on this disability.  Updated records on all 
service-connected disabilities should also be obtained, for 
consideration with the TDIU claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Accordingly, these issues are remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him during and 
since 2002 for all his service-connected 
disabilities, and the RO should then 
obtain copies of the related medical 
records which are not already in the 
claims folder.  

2.  The RO should have the veteran undergo 
a VA examination to determine the severity 
of his service-connected concussion 
syndrome.  The claims folder should be 
provided to and reviewed by the examiner.  
All findings necessary for rating the 
condition should be reported.  

3.  The RO should establish a percentage 
disability ratings for service-connected 
bilateral hearing loss and service-
connected arthritis of the left hip.  

4.  Thereafter, the RO should review the 
claims for an increased (compensable) 
rating for concussion syndrome and for a 
TDIU rating.  If the claims are denied, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                     
______________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



